Joe Ellis Lyon appeals a district court order in which the court denied his motion to rehear an earlier judgment that dismissed his civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
Lyon filed his complaint and an amended complaint in the district court alleging that, in state court proceedings, defendants falsely accused him of intimidating witnesses involved in the case. Plaintiff named defendants in unspecified capacities, and sought $250,000 damages from defendant Street and a public apology. Defendants moved for summary judgment, and plaintiff responded in opposition. The district court dismissed the complaint as frivolous, and plaintiff filed a motion for a rehearing. The district court denied plaintiffs motion, and plaintiff filed his notice of appeal. A panel of this court determined that plaintiffs post-judgment motion can be treated as a Fed.R.Civ.P. 60(b) motion, plaintiffs notice of appeal was filed within the appeal period taken from the district court’s order denying the motion, and that only issues regarding the denial of the post-judgment motion may be asserted in this appeal. Lyon v. Street, No. 00-5757 (6th Cir. Sept. 21, 2000) (unpublished).
In his brief on appeal, plaintiff alleges that defendant Street acted improperly in state court proceedings involving plaintiffs real property. Upon consideration, the judgment is affirmed because plaintiff has not addressed the propriety of the only order properly before this court on appeal; therefore, plaintiff has waived appellate review of the order. See Enertech Elec., *385Inc. v. Mahoning Co. Comm’rs, 85 F.3d 257, 259 (6th Cir.1996). Nonetheless, it is noted that the district court did not abuse its discretion in denying plaintiffs post-judgment motion in any event. See Williams v. Browman, 981 F.2d 901, 903 (6th Cir.1992); McDowell v. Dynamics Corp., 931 F.2d 380, 383 (6th Cir. 1991).
Accordingly, the district court’s order is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.